            Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION                                   RECEIVED
KENNETH BOLLING,                                                                  2019 APR -u P 2: 29

      Plaintiff,                                       CASE NO           0-c                  rrd
                                                                                             DISTRIcT
v.                                                     JURY TRIAL REQUESTED              •

CITY OF MONTGOMERY,

      Defendant.


                                         COMPLAINT

       COMES NOW the Plaintiff, Kenneth Bolling, by and through his undersigned counsel

of record, and states the following Complaint against the above-named Defendant, City of

Montgomery, as set forth herein below.



                                I. JURISDICTION & VENUE

       1.      Plaintiff Kenneth Bolling files this Complaint, institutes these proceedings, and

invokes the jurisdiction of this Court under and by virtue of 28 U.S.C. §§ 1331, and pursuant to

42 U.S.C. § 1983, the asserts that the Defendant violated the Plaintiffs procedural due process

rights provided by the Fourteenth Amendment to the U.S. Constitution; and violated the

Plaintiffs right to receive earned overtime compensation pursuant to the Fair Labor Standards

Act(the "FLSA"),29 U.S.C. §§ 201, et seq.

       2.      Plaintiff Kenneth Bolling also invokes the jurisdiction of this Court under and by

virtue of 28 U.S.C. §§ 1331, and asserts that the Defendant violated the Plaintiffs right to equal

protection provided pursuant to 42 U.S.C. § 1981. The Plaintiff further claims supplemental

jurisdiction by virtue of 28 U.S.C. Section 1367, and asserts that the Defendant breached the



                                                1
            Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 2 of 9



contract or employment agreement with Plaintiff by failing to compensate Plaintiff for earned

sick leave and earned annual leave.

       3.      Venue is proper in the Northern Division of the Middle District of Alabama, as

the alleged discriminating actions of Defendant occurred in Montgomery County, Alabama.



                                           II. PARTIES

       4.      The named Plaintiff, Kenneth Bolling (hereinafter referred to as "Plaintiff' or

"Mr. BoHine), is a citizen of the United States and a resident of Montgomery County, Alabama.

Plaintiff is over the age of nineteen years.

       5.      The Defendant, City of Montgomery, (referred to herein as "Defendant" or "the

City") is an Alabama municipality located in Montgomery County, Alabama. At all times

relevant to this complaint, up to and including the date of his wrongful termination, Plaintiff was

employed by the Defendant.



                                 III. STATEMENT OF FACTS

       6.      Mr. Bolling is a 56 year-old male. Mr. Bolling was a merit employee who

worked for the Montgomery Fire Department for over thirty-three (33) years until the City

constructively terminated him on June 29, 2018.

       7.      On or about June 27, 2018, while away from work, Mr. Bolling was allegedly

involved in a dispute with his girlfriend. As a result, the Montgomery Police Department filed

certain misdemeanor charge(s) against Mr. Bolling in the Municipal Court of Montgomery. On

August 6, 2018, Mr. Bolling's girlfriend, who did not file the complaint, filed a Voluntary




                                                2
            Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 3 of 9



Motion to Dismiss the misdemeanor charge(s) brought by the City of Montgomery against Mr.

Bolling, and the charges were dismissed.

       8.      On or about June 28, 2018, Chief Milford Jordan, Fire Chief of the Montgomery

Fire Department (hereinafter referred to as "Chief Jordae) contacted Mr. Bolling and advised

Mr. Bolling of a misdemeanor warrant that had been issued for his arrest.

       9.      Also, on June 28, 2018, Chief Jordan prepared a Memorandum placing Mr.

Bolling on administrative leave with pay, pending the City's investigation.

       10.     On or about June 29, 2018, Chief Jordan and Chief J.L. Petrey, Chief of Staff of

the Montgomery Fire Department, (hereinafter referred to as "Chief Petrey") met with Mr.

Bolling at the Montgomery Fire Departinent.

       11.     While meeting with Chief Jordan and Chief Petrey, Mr. Bolling requested the day

he could return from administrative leave. In response, Chief Jordan and Chief Petrey advised

Mr. Bolling that the City was going to terminate him, and instructed Mr. Bolling to return to the

City Fire Department his vehicle, telephone and any other fire department equipment.

       12.     Also, at this meeting on June 29, 2018, Chief Jordan and Chief Petrey informed

Mr. Bolling that the City was not going to compensate him (Mr. Bolling) for the annual leave,

sick leave and compensatory time he had earned while an employee of the Montgomery Fire

Department.

       13.     Chief Jordan further advised Mr. Bolling that if did not immediately resign, the

City would terminate him.

       14.     On or about June 29, 2018, under coercion and duress, Mr. Bolling submitted his

resignation.




                                               3
          Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 4 of 9



        15.    The City's actions forcing Mr. Bolling to resign under such coercion and duress

amounted to the City's "constructive discharge of Mr. Bolling.

        16.    As a direct result of the City's constructive termination, Mr. Bolling has lost

valuable income and employment benefits. In addition, Mr. Bolling has experienced significant

mental and emotional anguish, and incurred costs and attorney's fees in this matter.

                          IV. PLAINTIFF'S CAUSES OF ACTION

                                  COUNT I
                VIOLATION OF THE PLAINTIFF'S DUE PROCESS RIGHTS
              PURSUANT TO THE U.S. and ALABAMA CONSTITUTIONS


        17.    Plaintiff realleges and incorporates herein, by reference, each and every allegation

contained in paragraphs 1 through 16, inclusive.

        18.    The City of Montgomery employed Plaintiff pursuant to the City's Personnel

Rules and Regulations.

        19.    The Plaintiff is informed and believes, and on that basis alleges, that he had a

property right in continued employment with the City pursuant to the Montgomery Personnel

Rules and Regulations, and therefore is entitled to the protections of procedural due process

afforded by the Alabama Constitution (1901) Art. I, § 13 and §35, and the Due Process Clause of

the Fourteenth Arnendrnent to the U.S. Constitution.

       20.     Procedural due process, protected and provided by the Alabama Constitution, the

United States Constitution, and the Montgomery Personnel Rules and Regulations, requires

notice and an opportunity to be heard when one's life, liberty, or property interests are about to

be affected by governmental action.




                                                 4
            Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 5 of 9



       21.     The City's actions are governmental actions that deprived the Plaintiff of

constitutionally-protected liberties or property interests without providing a mandatory

constitutionally-adequate notice, process or hearing.

       22.     Upon constructively terminating Mr. Bolling, by refusing to allow Mr. Bolling to

remain employed, and by forcing him to resign under coercion and duress, the City denied and

refused to provide Plaintiff any oral or written notice of any charges, an explanation of the City

of Montgomery's evidence, and an opportunity to present his side of the story.

       23.     The City unlawfully deprived Mr. Bolling of employment, income, benefits and

other property without providing adequate notice or with a pre-termination hearing.

       24.     As the direct and proximate result of the City's violation of the Plaintiffs due

process rights, Plaintiff has incurred, and is currently incurring, a loss of wages and benefits in

an amount to be proved at trial.

       WHEREFORE,PREMISES CONSIDERED,the Plaintiff respectfully requests that this

Court grant him the following relief:

       a)      Judgment for these costs including, without limitation, lost wages and benefits;

       b)      back pay from the effective date of termination;

       c)      lost benefits and medical expenses from the date of termination, including any

lost employment benefits from the date of termination;

       d)      the loss of front pay as of the date of this complaint, and any interest on the

amount thereon;

       e)      compensatory damages, including for mental anguish,

       f)      court costs and reasonable attorneys' fees; and




                                                  5
           Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 6 of 9



         g)     equitable and such further, other and different relief as the Court may deem

appropriate and necessary.

                                    COUNT II
               (VIOLATION OF THE PLAINTIFF'S RIGHTS AND INCOME
                  PURSUANT TO THE FAIR LABOR STANDARDS ACT
                              29 U.S.C. §§ 201, et seq.


         25.    Plaintiff realleges and incorporates herein, by reference, each and every allegation

contained in paragraphs 1 through 24, inclusive.

         26.    The City of Montgomery employed Plaintiff pursuant to the Fair Labor Standards

Act, State law, and the City's Personnel Board Rules and Regulations.

         27.   The Plaintiff is informed and believes, and on that basis alleges, that he earned

and had a right to be compensated for compensatory time for overtime worked with the City

pursuant to the Fair Labor Standards Act, State law and the City's Personnel Board Rules and

Regulations.

         28.   The Plaintiff is informed and believes, and on that basis alleges, that upon his

constructive termination, the City violated the Fair Labor Standards Act, State law, and the

City's Personnel Board Rules and Regulations by refusing to pay Plaintiff for any unused

compensatory time he had earned while an employee of the City.

         29.   As the direct and proximate result of the City's violation of the Fair Labor

Standards Act, State law and the City's Personnel Board Rules and Regulations, Plaintiff has

incurred, and is currently incurring, a loss of wages and benefits in an amount to be proved at

trial.

         WHEREFORE,PREMISES CONSIDERED,the Plaintiff respectfully requests that this

Court grant him the following relief:




                                                 6
            Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 7 of 9



       a)      Judgment for the amount of any earned and unused compensatory time;

        b)     compensatory damages, including damages for mental anguish,

       c)      liquidated damages as allowed by law;

       d)      court costs and reasonable attorneys' fees as allowed by law; and

       e)      equitable and such further, other and different relief as the Court may deem

appropriate and necessary.

                                        COUNT III
                                   BREACH OF CONTRACT

       30.     Plaintiff realleges and incorporates herein, by reference, each and every allegation

contained in paragraphs 1 through 29, inclusive.

       31.     The City of Montgomery employed Plaintiff pursuant to verbal and/or written

agreements, including, but not limited to, the terms of compensation and benefits provided by the

City's Personnel Board Rules and Regulations.

       32.     The Plaintiff is informed and believes, and on that basis alleges, he had earned

and had a right to be compensated for the accrued annual leave and accrued sick leave provided

by the City to Plaintiff and other employees pursuant to verbal and/or written agreements,

including, but not limited to, the City's Personnel Board Rules and Regulations.

       33.     The Plaintiff is informed and believes, and on that basis alleges, upon his

constructive termination, the City violated the terms of its verbal and/or written agreements with

the Plaintiff, by refusing to pay Plaintiff for any and all accrued annual leave and accrued sick he

had earned while an employee of the City.

       34.     As the direct and proximate result of the City's violation of the terms of its verbal

and/or written agreements with the Plaintiff, Plaintiff has incurred, and is currently incurring, a

loss of wages and benefits in an amount to be proved at trial.



                                                  7
             Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 8 of 9



        WHEREFORE,PREMISES CONSIDERED,the Plaintiff respectfully requests that this

Court grant him the following relief:

        a)      Judgment for the amount of any earned, accrued, and unused annual leave and

sick leave, including interest;

        b)      compensatory damages, including for mental anguish,

        c)      liquidated damages;

        d)      court costs and reasonable attorneys' fees; and

       e)       equitable and such further, other and different relief as the Court may deern

appropriate and necessary.

                                     COUNT IV
                         RACE DISCRIMINATION - 42 U.S.0 § 1981

       35.      Plaintiff realleges and incorporates herein, by reference, each and every allegation

contained in paragraphs 1 through 34, inclusive.

       36.      The Plaintiff is informed and believes, and on that basis alleges, that the City

discriminated and retaliated against him, in violation of42 U.S.0 § 1981.

       37.      Plaintiff avers that the Defendant's race discrimination violated its own rules and

policies, including, but not limited to, the City's Personnel Board Rules and Regulations

       38.      As the direct and proximate result of the City's race discrimination and related

retaliation, the Plaintiff has incurred, and is currently incurring, a loss of wages and benefits in

an amount to be proved at trial. In addition, Plaintiff has suffered considerable mental and

emotional anguish.

       WHEREFORE,PREMISES CONSIDERED,the Plaintiff respectfully requests that this

Court grant the following relief:




                                                  8
            Case 2:19-cv-00244-SRW Document 1 Filed 04/04/19 Page 9 of 9



       a)      A declaratory judgment finding that the City violated 42 U.S.C. §1981, and aft

injunction enjoining and prohibiting the Defendant from continuing said violation and

discrimination;

       b)      An award granting Plaintiff compensation for all lost pay benefits and other

rights, to which Plaintiff would have been entitled, had Plaintiff not been the victim of racial

discrimination, effective the date of final judgment with back pay for the period that Plaintiff was

out of work, and not receiving income;

       c)      An award of all court costs and reasonable attorneys' fees, including those

incurred for seeking administrative relief;

       d)      An award of compensatory damages, including for mental anguish, to which

Plaintiff may be entitled;

       e)      An award of punitive damages; and

       f)      Any other and different relief as the Court may deem appropriate and necessary.

                                       V. JURY DEMAND

       Plaintiff hereby requests trial by jury on all issues so triable.

       Respectfully submitted this 4th day of April, 2019

                                                                        Ze•Aeil /_
                                                                   cPhi lips, Jr.

                                                                    ~Ce,wy erL
                                                       K. David Sawyer — Of C6unsel

Julian L. McPhillips, Jr.                              K. David Sawyer — Of Counsel
McPhillips Shinbaum, LLP                               516 S. Perry Street
516 S. Perry Street                                    Montgomery, AL 36104
Montgomery, AL 36104                                   Telephone:(334)356-4301
Telephone:(334)262-1911                                Facsimile:(334)263-2321
Facsimile:(334)263-2321                                kdsawyer64@outlook.com
julianmcphillips@msg-lawfirm.com                       Counsel for Plaintiff
Counsel for Plaintiff



                                                  9
